Exhibit 10.01

 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT, dated as of the 21st day of December, 2006 (the
“Agreement”), by and among Digital Learning Management Corporation., a
Delaware corporation (the “Company”); Changchun Yongxin Dirui Medical Co., Ltd,
a China corporation (“Yongxin”); and all of the shareholders of Yongxin, each of
whom has executed a counterpart signature page to this Agreement (each, a
“Shareholder” and collectively, the “Shareholders”). The Company, Yongxin and
the Shareholders are collectively referred to herein as the “Parties”.
 
W I T N E S S E T H:
 
WHEREAS, the Shareholders own all of the issued and outstanding capital of
Yongxin (the “Yongxin Shares”), which in turn wholly owns Jilin procinceYongxin
Chain Drugstore Ltd, a company formed under the laws of the People’s Republic of
China (the “Subsidiary”).
 
WHEREAS, the Company desires to acquire from Shareholders, and Shareholders
desire to sell to the Company, the Yongxin Shares in exchange for the issuance
by the Company of an aggregate of 51,000,000 shares (the “Company Shares”) (post
Roll Back) of Company Common Stock to the Shareholders and/or their designees on
the terms and conditions set forth herein (the “Exchange”).
 
WHEREAS, after giving effect to the Exchange, and the Roll Back (as each is
described herein), there will be approximately 60,000,001 shares of Company
Common Stock issued and outstanding, 754,000 warrants outstanding and 160,000
options outstanding and 75,000,000 shares of Common Stock authorized.
 
WHEREAS, the parties intend, by executing this Agreement, to implement a
tax-deferred exchange of property governed by Section 351 of the United States
Internal Revenue Code of 1986, as amended (the “Code”).
 
NOW, THEREFORE, in consideration, of the promises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:
 
ARTICLE I
THE EXCHANGE
 
1.1 The Exchange. Subject to the terms and conditions of this Agreement, on the
Closing Date (as hereinafter defined):
 
(a) the Company shall issue and deliver to the Shareholders and/or their
designees the number of authorized but unissued shares of Company Common Stock
set forth opposite their and/or their designee’s names set forth on Schedule
1.1(a) hereto or pursuant to separate instructions to be delivered prior to
Closing, and
 
(b) Each Yongxin Shareholder agrees to con-tribute, trans-fer, assign and convey
at Closing all of their Yongxin Shares to the Corporation, together with all
other rights, claims and in-terests he or she may have with respect to Yongxin
or its respec-tive assets, and all claims he may have against its of-ficers and
directors, including, but not limited to, all rights to unpaid dividends and all
claims and causes of action arising from or in connection with the ownership of
Yongxin Shares or its is-suance, ex-clud-ing any right, claim or in-ter-est of
same arising under this Agreement or in connection with the transac-tion
con-templated by this Agree-ment. Each Yongxin Shareholder shall deliver to
Yongxin all of his evidence of ownership represent-ing the Yongxin Shares,
together with legally valid transfer authority therefore, duly executed in
blank, to be held by Yongxin for delivery at Closing.
 
1

--------------------------------------------------------------------------------


 
1.2 Time and Place of Closing. The closing of the transactions contemplated
hereby (the “Closing”) shall take place upon satisfaction or waiver by the
appropriate parties of all conditions precedent, at the offices of Legal &
Compliance LLC on or before [_______], 2007 (the “Closing Date”) at 3:00 p.m.
Pacific Time, or at such place and time as mutually agreed upon by the parties
hereto.
 
1.3 Effective Time. The Exchange shall become effective (the “Effective Time”)
at such time as all of the conditions to set forth in Article VII hereof have
been satisfied or waived by the Parties hereto.
 
1.4 Tax Consequences. It is intended by the parties hereto that for United
States income tax purposes, the contribution and transfer of the Yongxin Shares
by the Shareholders to the Company in exchange for Company Shares constitutes a
tax-deferred exchange within the meaning of Section 351 of the Code.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 
 
The Company represents and warrants to Yongxin and the Shareholders each of
which the Corporation represents to be true and correct on the date hereof and
(except as the Corporation may notify Yongxin in writing prior to the Closing)
shall be deemed made again as of the Closing and represented by the Cor-poration
to be true and correct at the time of the Closing:
 
2.1 Due Organization and Qualification; Due Authorization.
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own, lease and operate its respective business and properties and
to carry on its business in the places and in the manner as presently conducted
or proposed to be conducted. The Corporation has the full power and authority to
conduct the busi-ness in which it will engage upon completion of the transaction
contemplated herein. The Company is in good standing as a foreign corporation in
each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification except for any such
failure, which when taken together with all other failures, is not likely to
have a material adverse effect on the business of the Company. Accurate,
cur-rent and complete copies of the Articles of Incorporation and Bylaws of the
Corporation are attached hereto as Schedule 2.1(a).
 
(b) The Company does not own, directly or indirectly, any capital stock, equity
or interest in any corporation, firm, partnership, joint venture or other entity
except its subsidiaries a list of which are set forth on Schedule 2.1(b).
 
2

--------------------------------------------------------------------------------


 
(c) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby
and thereby. The Company has taken all corporate action necessary for the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought, equitable remedies is subject to the discretion of the court before
which any proceeding therefore may be brought.
 
2.2 No Conflicts or Defaults. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Articles of Incorporation, as amended, or
By-laws of the Company or (b) with or without the giving of notice or the
passage of time (i) violate, conflict with, or result in a breach of, or a
default or loss of rights under, any material covenant, agreement, mortgage,
indenture, lease, instrument, permit or license to which the Company is a party
or by which the Company is bound, or any judgment, order or decree, or any law,
rule or regulation to which the Company is subject, (ii) result in the creation
of, or give any party the right to create, any lien, charge, encumbrance or any
other right or adverse interest (“Liens”) upon any of the assets of the Company,
(iii) terminate or give any party the right to terminate, amend, abandon or
refuse to perform, any material agreement, arrangement or commitment to which
the Company is a party or by which the Company’s assets are bound, or (iv)
accelerate or modify, or give any party the right to accelerate or modify, the
time within which, or the terms under which, the Company is to perform any
duties or obligations or receive any rights or benefits under any material
agreement, arrangement or commitment to which it is a party.
 
2.3 Capitalization. The authorized capital stock of the Company immediately
prior to giving effect to the transactions contemplated hereby consists of
80,000,000 shares of which 75,000,000 , have been designated as Company Common
Stock $.001 par value and 5,000,000  shares have been designed as authorized
blank check preferred stock. As of the date hereof, there are 65,862,072 shares
of Company Common Stock issued and outstanding. As of the date immediately
proceeding the Exchange, and taking into account the proposed reverse split and
anticipated share issuances, there will be 9,000,001 shares of the Company
Common Stock issued and outstanding. All of the outstanding shares of Company
Common Stock are, and the Company Shares when issued in accordance with the
terms hereof, will be, duly authorized, validly issued, fully paid and
nonassessable, and have not been or, with respect to the Company Shares will not
be issued in violation of any preemptive right of stockholders. As of the date
hereof, there are 754,000 warrants of which 704,000 are exercisable at $0.12 per
share and 50,000 are exercisable at $3.00 per share and 160,000 options of which
110,000 are exercisable at $0.388 per share and 50,000 are exercisable at $1.00
per share, outstanding. There is no outstanding voting trust agreement or other
contract, agreement, arrangement, call, commitment or other right of any
character obligating or entitling the Company to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for Company Common Stock. The Company has
not granted registration rights to any person.
 
3

--------------------------------------------------------------------------------


 
2.4 Financial Statements . Available for review on the Securities and Exchange
Commission, EDGAR system are the (i) balance sheet of the Company at December
31, 2005, and the related statements of operations, stockholders’ equity
(deficit) and cash flows for the fiscal year then ended, including the notes
thereto, as audited by Kabani & Company, Inc., independent registered public
accounting firm and (ii) unaudited balance sheet of the Company at September 30,
2006, and the related statements of operations, and cash flows for the nine
month period then ended (the “Financial Statements”). The Financial Statements,
together with the notes thereto, have been prepared in accordance with U.S.
generally accepted accounting principles applied on a basis consistent
throughout all periods presented. The Financial Statements present fairly the
financial position of the Company as of the dates and for the periods indicated.
The books of account and other financial records of the Company have been
maintained in accordance with good business practices.


2.5 No Assets or Liabilities. Except as set forth on the Financial Statements
and as incurred in the ordinary course of business, or for those not incurred in
the ordinary course of business as set forth on Schedule 2.5 hereto, the Company
does not have any (a) assets of any kind or (b) liabilities or obligations,
whether secured or unsecured, accrued, determined, absolute or contingent,
asserted or unasserted or otherwise.
 
2.6 Taxes. The Company has filed all United States federal, state, county and
local returns and reports which were required to be filed on or prior to the
date hereof in respect of all income, withholding, franchise, payroll, excise,
property, sales, use, value-added or other taxes or levies, imposts, duties,
license and registration fees, charges, assessments or withholdings of any
nature whatsoever (together, “Taxes”), and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of the Company and adequate reserves
therefore have been established.
 
2.7 Indebtedness; Contracts; No Defaults. Except as otherwise disclosed, the
Corporation’s periodic reports available on the EDGAR filing system contain an
accurate, cur-rent and complete list and description of each contract and
agreement, whether written or oral ("Contract"), (other than this Agree-ment) to
which the Cor-pora-tion is a party or by which the Cor-poration or any of its
assets are bound. An ac-curate, cur-rent and com-plete copy of each Con-tract
has been or will be made available to Yongxin for inspec-tion and copying. No
claim of breach of contract, tort, product liability or other claim, con-tingent
or otherwise, has been asserted or threatened against the Cor-pora-tion nor, to
the best of the Cor-poration's knowledge, is capable of being asserted by any
employee, creditor, claimant or other person against the Corpora-tion. No state
of facts exists or has ex-isted, nor has any event occurred, which could give
rise to the asser-tion of any such claim by any person.
 
2.8  Offers. There are no outstanding offers, bids, proposals or quotations made
by the Corporation which, if ac-cepted, would create a Contract with the
Corporation.
 
2.9 Real Property. The Company does not own or lease any real property.
 
4

--------------------------------------------------------------------------------


 
2.10 Compliance with Law. The Company is in compliance with all applicable
federal, state, local and foreign laws and regulations relating to the
protection of the environment and human health. There are no claims, notices,
actions, suits, hearings, investigations, inquiries or proceedings pending or,
to the knowledge of the Company, threatened against the Company that are based
on or related to any environmental matters or the failure to have any required
environmental permits, and there are no past or present conditions that the
Company has reason to believe are likely to give rise to any material liability
or other obligations of the Company under any environmental laws. The
Cor-pora-tion has not generated any hazardous wastes or engaged in ac-tivities
which are or could be interpreted to be potential viola-tions of laws or
judi-cial decrees in any manner regulating the generation or dis-posal of
hazardous waste. There are no on-site or off-site loca-tions where the
Corporation has stored, disposed or arranged for the disposal of chemicals,
pol-lutants, con-taminants, wastes, toxic substances, petroleum or petroleum
products; there are no under-ground storage tanks lo-cated on property owned or
leased by the Corporation, and no polychlorinated biphenyls are used or stored
at any property owned or leased by the Corporation.
 
2.11 Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its respective business
and to own, lease, use, operate and occupy its assets, at the places and in the
manner now conducted and operated, except those the absence of which would not
materially adversely affect its respective business.
 
2.12 Litigation. There is no claim, dispute, action, suit, proceeding or
investigation pending or, to the knowledge of the Company, threatened, against
or affecting the business of the Company, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Company, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve month period
preceding the date hereof. Except as disclosed on Schedule 2.12 hereto, there is
no outstanding judgment, order, writ, ruling, injunction, stipulation or decree
of any court, arbitrator or federal, state, local, foreign or other governmental
authority, board, agency, commission or instrumentality, against or materially
affecting the business of the Company except as set out in schedule IV. The
Company has not received any written or verbal inquiry from any federal, state,
local, foreign or other governmental authority, board, agency, commission or
instrumentality concerning the possible violation of any law, rule or regulation
or any matter disclosed in respect of its business.
 
2.13 Insurance. The Company does not currently maintain any form of insurance.
 
2.14 Patents; Trademarks and Intellectual Property Rights. The Company does not
own or possesses any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature.
 
2.15 Securities Law Compliance. The Company has complied with all of the
applicable requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the Securities Act of 1933, as amended (the “Securities
Act”), and has complied with all applicable blue sky laws.
 
5

--------------------------------------------------------------------------------


 
2.16  Officers, Directors, Agents, etc. Umesh I Patel, Gregory Frazer, Khalid
Sheikh, Al Jinnah, Craig Nagasugi and Gerald Newman are the sole officers and
directors of the Corporation. Umesh Patel and Craig Nagasugi have employment
agreements.
 
2.17  Labor Matters. The Corporation is not a party to: (i) any profit sharing,
pension, retirement, deferred compensation, bonus, stock option, stock purchase,
retainer, consulting, health, welfare or incentive plan or agree-ment or other
employee benefit plan, whether legally binding or not; or (ii) any plan
providing for "fringe benefits" to its employees, including, but not limited to,
vacation, disability, sick leave, medical, hospitalization and life insurance
and other insurance plans, or related benefits; or (iii) any employ-ment
agreements other than those particular employment agreements with Umesh Patel
and Craig Nagasugi. No person or party (i-ncluding, but not limited to,
governmental agencies of any kind) has any claim or basis for any action or
proceeding against the Corporation aris-ing out of any statute, ordinance or
regulation relating to dis-crimination in employment or to employ-ment
prac-tices or occupa-tional safety and health standards.
 
2.18  Books and Records. The Corporation's books and records are and have been
properly prepared and maintained in form and substance adequate for preparing
audited financial statements in accordance with generally accepted accounting
prin-ciples, and fairly and accurately reflect all of the Corporation's assets,
obligations and accruals, and all transactions (normally reflected in books and
records in accordance with generally ac-cepted ac-counting principles) to which
the Corporation is or was a party or by which the Corporation or any of its
assets are or were affected.
 
2.19  Consents. The execution, delivery and performance by the Corporation of
this Agreement and the consummation by the Corporation of the transactions
contemplated hereby do not require any consent that has not been received prior
to the date hereof.
 
2.20  Improper Payments. Neither the Corporation, nor any of its current or
former shareholders, directors, of-ficers or employees or agents, nor any person
acting on behalf of the Corporation, has, directly or indirectly, made any
bribe, kickback or other payment of a similar or comparable nature, whether
law-ful or not, to any person, public or private, regard-less of form, whether
in money, property or services, to obtain favorable treatment for business
secured or special concessions already obtained. No funds or assets of the
Corporation were donated, lent or made available directly or indirectly for the
benefit of, or for the purpose of supporting or opposing, any government or
subdivision thereof, political party, candidate or committee, either domestic or
foreign. The Corporation has not maintained and does not maintain a bank
account, or any other account of any kind, whether domestic or foreign, which
account was not or is not reflected in the Corporation's books and records, or
which ac-count was not listed, titled or identified in the name of the
Corpora-tion.
 
2.21  Full Disclosure. All the representations and warran-ties made by the
Corporation herein or in any Schedule, and all of the statements, documents or
other information pertaining to the transaction contemplated herein made or
given by the Corpora-tion, its agents or representatives, are complete and
accurate, and do not omit any information required to make the statements and
information provided, in light of the transaction con-templated herein,
non-misleading, accurate and meaningful.
 
6

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF YONGXIN
 
Yongxin and the Shareholders severally represent and warrant to the Company each
of which Yongxin and the Shareholders represents to be true and correct on the
date hereof and (except as Yongxin and the Shareholders may notify the
Corporation in writing prior to the Closing) shall be deemed made again as of
the Closing and represented by Yongxin and the Shareholders to be true and
correct at the time of the Closing:
 
3.1 Due Organization and Qualification; Subsidiaries, Due Authorization.
 
(a) Yongxin is a corporation duly incorporated, validly existing and in good
standing under the laws of the China, with full corporate power and authority to
own, lease and operate its business and properties and to carry on its business
in the places and in the manner as presently conducted or proposed to be
conducted. Yongxin is in good standing as a foreign corporation in each
jurisdiction in which the properties owned, leased or operated, or the business
conducted, by it requires such qualification except for any such failure, which
when taken together with all other failures, is not likely to have a material
adverse effect on the business of Yongxin. Yongxin has the full power and
authority to conduct the busi-ness in which it will engage upon completion of
the transaction contemplated herein.
 
(b) Yongxin does not own, directly or indirectly, any capital stock, equity or
interest in any corporation, firm, partnership, joint venture or other entity,
other than the Subsidiary. The Subsidiary is wholly owned by Yongxin , free and
clear of all liens. There is no contract, agreement, arrangement, option,
warrant, call, commitment or other right of any character obligating or
entitling Yongxin to issue, sell, redeem or repurchase any of its securities,
and there is no outstanding security of any kind convertible into or
exchangeable for securities of Yongxin or the Subsidiary.
 
(c) Yongxin has all requisite power and authority to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby and thereby.
Yongxin has taken all corporate action necessary for the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
and this Agreement constitutes the valid and binding obligation of Yongxin,
enforceable against Yongxin in accordance with its terms, except as may be
affected by bankruptcy, insolvency, moratoria or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.
 
3.2 No Conflicts or Defaults. The execution and delivery of this Agreement by
Yongxin and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the governing documents of Yongxin or any of the
Subsidiaries, or (b) with or without the giving of notice or the passage of
time, (i) violate, conflict with, or result in a breach of, or a default or loss
of rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which Yongxin or any of the Subsidiaries is a
party or by which Yongxin or any of the Subsidiaries or any of their respective
assets are bound, or any judgment, order or decree, or any law, rule or
regulation to which their assets are subject, (ii) result in the creation of, or
give any party the right to create, any lien upon any of the assets of Yongxin
or any of the Subsidiaries, (iii) terminate or give any parry the right to
terminate, amend, abandon or refuse to perform any material agreement,
arrangement or commitment to which Yongxin is a party or by which Yongxin or any
of its assets are bound, or (iv) accelerate or modify, or give any party the
right to accelerate or modify, the time within which, or the terms under which
Yongxin is to perform any duties or obligations or receive any rights or
benefits under any material agreement, arrangement or commitment to which it is
a party.
 
7

--------------------------------------------------------------------------------


 
3.3 Capitalization. The authorized capital stock of Yongxin immediately prior to
giving effect to the transactions contemplated hereby consists of $1,827,805
registered capital. Except as set forth herein, all of the registered capital of
Yongxin is duly authorized, validly issued, fully paid and nonassessable, and
have not been or, with respect to Yongxin Shares, will not be transferred in
violation of any rights of third parties. The Yongxin Shares are not subject to
any preemptive or subscription right, any voting trust agreement or other
contract, agreement, arrangement, option, warrant, call, commitment or other
right of any character obligating or entitling Yongxin to issue, sell, redeem or
repurchase any of its securities, and there is no outstanding security of any
kind convertible into or exchangeable for common shares. All of the Yongxin
Shares are owned of record and beneficially by the Shareholders free and clear
of any liens, claims, encumbrances, or restrictions of any kind.
 
3.4 Taxes. Yongxin has filed all returns and reports which were required to be
filed on or prior to the date hereof, and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of Yongxin and adequate reserves
therefore have been established. All such returns and reports filed on or prior
to the date hereof have been properly prepared and are true, correct (and to the
extent such returns reflect judgments made by Yongxin such judgments were
reasonable under the circumstances) and complete in all material respects.
Except as indicated in 3.4 of the Disclosure Schedule, no extension for the
filing of any such return or report is currently in effect. Except as indicated
in Item 3.4 of the Disclosure Schedule, no tax return or tax return liability of
Yongxin has been audited or, presently under audit. All taxes and any penalties,
fines and interest which have been asserted to be payable as a result of any
audits have been paid. Except as indicated in Item 3.4 of the Disclosure
Schedule, Yongxin has not given or been requested to give waivers of any statute
of limitations relating to the payment of any Taxes (or any related penalties,
fines and interest). There are no claims pending for past due Taxes. Except as
indicated in Item 3.4 of the Disclosure Statement, all payments for withholding
taxes, unemployment insurance and other amounts required to be paid for periods
prior to the date hereof to any governmental authority in respect of employment
obligations of Yongxin have been paid or shall be paid prior to the Closing and
have been duly provided for on the books and records of Yongxin and in the
Yongxin Financial Statements.
 
3.5 Financial Statements. Item 3.5 of the Disclosure Schedule to this Agreement,
includes copies the (i) balance sheet of the Company at December 31, 2005, and
the related statements of operations, stockholders’ equity (deficit) and cash
flows for the fiscal year then ended, including the notes thereto, as audited by
Kabani & Company, independent registered public accounting firm and (ii)
unaudited balance sheet of the Company at September 30, 2006, and the related
statements of operations, and cash flows for the nine month period then ended
(the “Financial Statements”). The Financial Statements, together with the notes
thereto, have been prepared in accordance with U.S. generally accepted
accounting principles applied on a basis consistent throughout all periods
presented. The Financial Statements present fairly the financial position of the
Company as of the dates and for the periods indicated. The books of account and
other financial records of the Company have been maintained in accordance with
good business practices.
 
8

--------------------------------------------------------------------------------



 
3.6 Conduct Since Date of Balance Sheet. Except as otherwise set forth herein),
none of the following has occurred since the date of the Balance Sheet:


(a) Any material adverse change in the financial con-dition, obligations,
capitalization, business, prospects or operations of Yongxin, nor are there any
circumstances known to Yongxin which might result in such a material adverse
change or such an effect;


(b) Any increase of indebtedness of Yongxin other than in the ordinary course of
business;


(c) Any settlement or other resolution of any dispute or proceeding other than
in the ordinary course of business;


(d) Any cancellation by Yongxin, without pay-ment in full, of any obligation to
Yongxin of any shareholder, director, officer or employee of Yongxin (or any
member of their respective families), or any entity in which any shareholder,
director or officer of Yongxin (or any member of their respective families) has
any direct or indirect interests;


(e) Any obligation incurred by Yongxin other than in the ordinary course of
business;


(f) Any payment, discharge or satisfaction of any obligation or judgment, other
than in the ordinary course of busi-ness; or


(i) Any agreement obligating Yongxin to do or take any of the actions referred
to in this Section 3.5 outside the ordinary course of business.


 
3.7 Compliance with Law. Yongxin and the Subsidiary are conducting their
respective businesses in material compliance with all applicable law, ordinance,
rule, regulation, court or administrative order, decree or process, or any
requirement of insurance carriers material to its business. Neither Yongxin nor
the Subsidiary has received any notice of violation or claimed violation of any
such law, ordinance, rule, regulation, order, decree, process or requirement.
Yongxin has not generated any hazardous wastes or engaged in activities which
are or could be interpreted to be potential violations of laws or judicial
decrees in any manner regulating the generation or dis-posal of hazardous waste.
There are no on-site or off-site loca-tions where Yongxin has stored, dis-posed
or arranged for the disposal of chemicals, pol-lutants, contaminants, wastes,
toxic substances, petroleum or petroleum products; there are no under-ground
storage tanks lo-cated on property owned or leased by Yongxin.
 
9

--------------------------------------------------------------------------------


 
3.8 Litigation.
 
(a) There is no claim, dispute, action, suit, proceeding or investigation
pending or threatened, against or affecting Yongxin or any of the Subsidiary or
challenging the validity or propriety of the transactions contemplated by this
Agreement, at law or in equity or admiralty or before any federal, state, local,
foreign or other governmental authority, board, agency, commission or
instrumentality, has any such claim, dispute, action, suit, proceeding or
investigation been pending or threatened, during the 12-month period preceding
the date hereof;
 
(b) there is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or materially affecting Yongxin or any of the Subsidiaries; and
 
(c) neither Yongxin nor the Subsidiary has received any written or verbal
inquiry from any federal, state, local, foreign or other governmental authority,
board, agency, commission or instrumentality concerning the possible violation
of any law, rule or regulation or any matter disclosed in respect of its
business.
 
3.9  Consents. The execution, delivery and performance by Yongxin of this
Agreement and the consummation by Yongxin of the transac-tions contemplated
hereby do not require any consent that has not been received prior to the date
hereof.
 
3.10  Contracts. An ac-curate, current and complete copy of each material
Contract has been furnished to the Cor-poration. Scott Crane and Robert Siegel
shall take all action necessary to cause that certain line of credit agreement
with Regions Bank (now known as Union Planter’s Bank) to be paid off and closed
prior to the Closing hereof. As an additional alternative Scott Crane and Robert
Siegel shall take the necessary action to transfer such line of credit into
their personal names, or another entity name, and shall cause Regions Bank (now
known as Union Planter’s Bank) to issue and release of liability to Yongxin
prior to Closing.
 
3.11  Offers. There are no outstanding offers, bids, proposals or quotations
made by Yongxin which, if accepted, would create a Contract with Yongxin.
 
3.12  Officers, Directors, Agents, etc. Yongxin Liu, Yongkui Liu, Fan Wenbo and
Yongmei Wang are the sole officers and directors of Yongxin.
 
3.13  Labor Matters. Yongxin is not and has never been a party to: (i) any
profit sharing, pension, retirement, deferred com-pensation, bonus, stock
option, stock purchase, retainer, con-sulting, health, welfare or incentive plan
or agree-ment or other employee benefit plan, whether legally bind-ing or not;
or (ii) any plan providing for "fringe benefits" to its employees, in-cluding,
but not limited to, vacation, dis-ability, sick leave, Yongxin, hospitalization
and life insurance and other insurance plans, or related benefits; or (iii) any
employment agreement. No former employee of Yongxin has any claim against
Yongxin (whether under federal or state law, any employment agreement or
otherwise) on account of or for: (i) overtime pay; (ii) wages or salary for any
period; (iii) vaca-tion, time-off or pay in lieu of vacation or time-off; or
(iv) any violation of any statute, or-dinance or regulation relating to minimum
wages or maximum hours of work. No person or party (i-ncluding, but not limited
to, governmental agencies of any kind) has any claim or basis for any action or
proceeding against Yongxin arising out of any statute, ordinance or regulation
relating to discrimination in employment or to employ-ment prac-tices or
occupational safety and health standards.
 
10

--------------------------------------------------------------------------------


 
3.14  Books and Records. Yongxin's books and records are and have been properly
prepared and maintained in form and substance adequate for preparing audited
financial statements in accordance with generally accepted accounting
prin-ciples, and fairly and accurately reflect all of Yongxin's assets,
obligations and ac-cruals, and all transactions (normally reflected in books and
records in accordance with generally ac-cepted accounting prin-ciples) to which
Yongxin is or was a party or by which Yongxin or any of its assets are or were
affected.
 
3.15  Other Liabilities. No claim of breach of contract, tort, product liability
or other claim (whether arising from Yongxin's business operations or
otherwise), contingent or otherwise, has been asserted or threatened against
Yongxin- nor, to the best of Yongxin's knowledge, is capable of being asserted
by any employee, creditor, claimant or other person against Yongxin. No state of
facts exists or has existed, nor has any event occurred, which could give rise
to the assertion of any such claim by any person.
 
3.16  Consents. The execution, delivery and performance by Yongxin of this
Agreement and the consummation by Yongxin- of the transac-tions contemplated
hereby do not require any consent that has not been received prior to the date
hereof.
 
3.17  Judgments. There is no outstanding judgment against Yongxin. There is no
health or safety problem involving or affecting Yongxin. There are no open
workers com-pensa-tion claims against Yongxin, or any other obliga-tion, fact or
circumstance which would give rise to any right of in-demnification on the part
of any current or former shareholder, partner, director, officer, employee or
agent of Yongxin, or any heir or personal representative thereof, against
Yongxin- or any successor to the business of Yongxin.
 
3.18  Improper Payments. Neither Yongxin, nor any of its cur-rent or former
shareholders, partners, directors, of-ficers or employees or agents, nor any
person acting on behalf of Yongxin, has, directly or indirectly, made any bribe,
kickback or other payment of a similar or comparable nature, whether law-ful or
not, to any person, public or private, regard-less of form, whether in money,
property or services, to obtain favorable treatment for business secured or
special concessions already obtained. No funds or assets of Yongxin were
donated, lent or made available directly or indirectly for the benefit of, or
for the purpose of supporting or opposing, any government or subdivision
thereof, political party, candidate or committee, either domestic or foreign.
Yongxin has not maintained and does not maintain a bank account, or any other
account of any kind, whether domestic or foreign, which account was not or is
not reflected in the Yongxin corporate books and records, or which account was
not listed, titled or identified in the name of Yongxin.
 
3.19  Full Disclosure. All the representations and warran-ties made by Yongxin
herein or in any Schedule hereto, and all of the state-ments, documents or other
information pertaining to the transac-tion contemplated herein made or given by
Yongxin-, its agents or representatives are complete and accurate, and do not
omit any in-formation required to make the statements and information provided,
in light of the transaction con-templated herein, non-misleading, accurate and
meaningful.
 
11

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATION AND WARRANTIES OF THE SHAREHOLDERS
 
Each Shareholder for himself, herself or itself only, and not with respect to
any other Shareholder, hereby severally represents and warrants to the Company
that now and/or as of the Closing:
 
4.1 Title to Shares. Each of the Shareholders is the legal and beneficial owner
of the Yongxin Shares to be transferred to the Company by such Shareholders as
set forth opposite each Shareholder’s name in Schedule 4.1 hereto, and upon
consummation of the exchange contemplated herein, the Company will acquire from
each of the Shareholders good and marketable title to the Yongxin Shares, free
and clear of all liens excepting only such restrictions upon future transfers by
the Company, if any, as maybe imposed by applicable law. The information set
forth on Schedule 4.1 with respect to each Shareholder is accurate and complete.
 
4.2 Due Authorization. Each of the Shareholders has all requisite power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby and thereby. This Agreement constitutes the
valid and binding obligation of each of the Shareholders, enforceable against
such Shareholders in accordance with its terms, except as may be affected by
bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
4.3 Purchase for Investment.
 
(a) Each of the Shareholders is acquiring the Company Shares for investment for
each of the Shareholders’ own account and not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and such
Shareholders has no present intention of selling, granting any participation in,
or otherwise distributing the same. Each of the Shareholders further represents
that he, she or it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the Company Shares.
 
(b) Each of the Shareholders understands that the Company Shares are not
registered under the Securities Act on the ground that the sale and the issuance
of securities hereunder is exempt from registration under the Act pursuant to
Section 4(2) thereof, and that the Company’s reliance on such exemption is
predicated on each of the Shareholders’ representations set forth herein.
 
4.4 Investment Experience. Each of the Shareholders acknowledges that he, she or
it can bear the economic risk of his or her investment, and has such knowledge
and experience in financial and business matters that he, she or it is capable
of evaluating the merits and risks of the investment in the Company Shares.
 
12

--------------------------------------------------------------------------------


 
4.5 Information. Each of the Shareholders has carefully reviewed such
information as such Shareholders deemed necessary to evaluate an investment in
the Company Shares. To the full satisfaction of each of the Shareholders, he,
she or it has been furnished all materials that he, she or it has requested
relating to the Company and the issuance of the Company Shares hereunder, and
each Shareholder has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to the
Shareholders. Notwithstanding the foregoing, nothing herein shall derogate from
or otherwise modify the representations and warranties of the Company set forth
in this Agreement, on which the Shareholders has relied in making an exchange of
the Yongxin Shares for the Company Shares.
 
4.6 Restricted Securities. Each of the Shareholders understands that the Company
Shares may not be sold, transferred, or otherwise disposed of without
registration under the Act or an exemption there from, and that in the absence
of an effective registration statement covering the Company Shares or any
available exemption from registration under the Act, the Company Shares must be
held indefinitely. Each of the Shareholders is aware that the Company Shares may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of that Rule are met. Among the conditions for use of Rule 144
may be the availability of current information to the public about the Company.
 
4.7 Exempt Issuance. Each of the Shareholders acknowledges that he, she or it
must assure the Company that the offer and sale of the Company Shares to such
Shareholder qualifies for an exemption from the registration requirements
imposed by the Securities Act and from applicable securities laws of any state
of the United States. Each of the Shareholders agrees that he meets the criteria
established in one or more of subsections (a) or (b), below.
 
(a) Accredited Investor, Section 4(2) of the Securities Act and/or Rule 506 of
Regulation D. The Shareholder qualifies as an “accredited investor”, as that
term is defined in Rule 501 of Regulation D, promulgated under the Securities
Act.
 
(b) Offshore Investor, Rule 903 of Regulation S. The Shareholder is not a U.S.
Person, as defined in Rule 901 of Regulation S, promulgated under the Securities
Act, and the Shareholder, severally but not jointly, represents and warrants to
the Company that:
 
(i) The Shareholder is not acquiring the Company Shares as a result of, and such
Shareholder covenants that e, she or it will not engage in any “directed selling
efforts” (as defined in Regulation S under the Securities Act) in the United
States in respect of the Company Shares which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Company Shares;
 
(ii) The Shareholder is not acquiring the Company Shares for the account or
benefit of, directly or indirectly, any U.S. Person;
 
(iii) The Shareholder is a resident of the People’s Republic of China;
 
13

--------------------------------------------------------------------------------


 
(iv) the offer and the sale of the Company Shares to such Shareholder as
contemplated in this Agreement complies with or is exempt from the applicable
securities legislation of the People’s Republic of China;
 
(v) the Shareholder is outside the United States when receiving and executing
this Agreement and that the Shareholder will be outside the United States when
acquiring the Company Shares,
 
(vi) and the Shareholder covenants with Company that:
 

 
(1)
offers and sales of any of the Company Shares prior to the expiration of a
period of one year after the date of original issuance of the Company Shares
(the one year period hereinafter referred to as the “Distribution Compliance
Period”) shall only be made in compliance with the safe harbor provisions set
forth in Regulation S, pursuant to the registration provisions of the Securities
Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom and in
each case only in accordance with applicable state securities laws; and

 

 
(2)
The Shareholder will not engage in hedging transactions with respect to the
Company Shares until after the expiration of the Distribution Compliance Period.

 
 
ARTICLE V
COVENANTS
 
5.1 Further Assurances. Each of the Parties shall use its reasonable commercial
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for such parry’s benefit or to cause the same
to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions of this Agreement and to consummate the transactions
contemplated herein.
 
ARTICLE VI
DELIVERIES
 
6.1 Items to be delivered to the Shareholders prior to or at Closing by the
Company.
 
(a) Articles of Incorporation and amendments thereto, By-laws and amendments
thereto, and a certificate of good standing in the Company’s state of
incorporation;
 
14

--------------------------------------------------------------------------------


 
(b) all applicable schedules hereto;
 
(c) all minutes and resolutions of board of director and shareholder meetings in
possession of the Company;
 
(d) shareholder list;
 
(e) all financial statements and all tax returns in possession of the Company;
 
(f) resolution from the Company’s Board appointing the designees of the
Shareholders to the Company’s Board of Directors;
 
(g) resolution from the Company’s Board, and if applicable, shareholder
resolutions approving this transaction and authorizing the issuances of the
shares hereto;
 
(h) letters of resignation from the Company’s current officers and directors to
be effective upon Closing and after the appointments described in Section
6.1(f);
 
(i) certificates representing shares of the Company Shares issued in the
denominations as set forth opposite the name of the Shareholders and/or its
designees on Schedule I to this Agreement;
 
(j) any other document reasonably requested by the Shareholders that it deems
necessary for the consummation of this transaction.
 
6.2 Items to be delivered to the Company prior to or at Closing by Yongxin and
the Shareholders.
 
(a) all applicable schedules hereto;
 
(b) instructions from Yongxin appointing its designees to the Company’s Board of
Directors;
 
(c) share certificates and duly executed stock powers from the Shareholders
transferring the Yongxin Shares to the Company;
 
(d) resolutions from the Board of Directors of Yongxin, if applicable, and
shareholder resolutions approving the transactions contemplated hereby; and
 
(e) any other document reasonably requested by the Company that it deems
necessary for the consummation of this transaction.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
7.1 Conditions Precedent to Closing. The obligations of the Parties under this
Agreement shall be and are subject to fulfillment, prior to or at the Closing,
of each of the following conditions:
 
15

--------------------------------------------------------------------------------


 
(a) That each of the representations and warranties of the Parties contained
herein shall be true and correct at the time of the Closing date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement.
 
(b) That the Parties shall have performed or complied with all agreements, terms
and conditions required by this Agreement to be performed or complied with by
them prior to or at the time of the Closing;
 
(c) Yongxin and the Subsidiary shall have received, and delivered documentation
of, the approvals required, if any, from the Ministry of Commerce of the
People’s Republic of China, the China Securities Regulatory Commission, the
State Administration of Foreign Exchange, or any other Chinese governmental
agency regulating the ownership of business operations in China by non-Chinese
nationals and/or the ownership of offshore companies doing business in China by
Chinese nationals.
 
(d) The Company will effectuate an approximate 12 for 1 reverse split of the
Company Common Stocks of the Company prior to the time of closing.
 
(e) That the Company shall have settled, paid or otherwise resolved the
Convertible Notes payable in the principal amount of $3,000,000 plus accrued
interest in the approximate total amount of $895,945.
 
(f) Absence of Litigation. No litigation shall have been in-stituted on or
before the time of the Closing by any person, the result of which did or could
prevent or make illegal the consum-mation of the transaction contemplated by
this Agree-ment, or which had or could have a material adverse effect on the
busi-ness of the Corporation.
 
7.2 Conditions to Obligations of Shareholders. The obligations of Shareholders
shall be subject to fulfillment prior to or at the Closing, of each of the
following conditions:
 
(a) The Company shall have received all of the regulatory, shareholder and other
third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement; and
 
(b) The Company shall have complied with Rule 14(f)(1) of the Exchange Act, if
required.
 
7.3 Conditions to Obligations of the Company. The obligations of the Company
shall be subject to fulfillment at or prior to or at the Closing, of each of the
following conditions:
 
(a) Yongxin and the Shareholders shall have received all of the regulatory,
shareholder and other third party consents, permits, approvals and
authorizations necessary to consummate the transactions contemplated by this
Agreement; and
 
(b) The Shareholders shall have delivered to the Company the share certificates
and duly executed stock powers from the Shareholders transferring the Yongxin
Shares to the Company.
 
16

--------------------------------------------------------------------------------


 
(c) All representations and war-ran-ties made by Yongxin and the Yongxin
Shareholders contained in this Agree-ment and the Schedules hereto shall be true
and cor-rect in all respects on the date hereof, and shall be true and correct
in all respects at the time of the Closing as though such representa-tions were
again made, without exception or devia-tion, at the time of the Clos-ing.
 
(d) Yongxin and the Yongxin Shareholders shall have duly performed or com-plied
with all of the covenants and obliga-tions under this Agree-ment to be performed
or com-plied with by them on or prior to the Closing.
 
(e) No litigation shall have been instituted on or before the time of the
Closing by any person, the result of which did or could prevent or make illegal
the consum-mation of the transaction contemplated by this Agree-ment.
 
ARTICLE VIII
INDEMNIFICATION
 
8.1 Indemnity of the Company. The Company agrees as to defend, indemnify and
hold harmless the Shareholders from and against, and to reimburse the
Shareholders with respect to, all liabilities, losses, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(collectively the “Losses”) asserted against or incurred by the Shareholders by
reason of, arising out of, or in connection with any material breach of any
representation or warranty contained in this Agreement made by the Company or in
any document or certificate delivered by the Company pursuant to the provisions
of this Agreement or in connection with the transactions contemplated thereby.
 
8.2 Indemnity of the Shareholders. The Shareholders, joint and severally, agree
to defend, indemnify and hold harmless the Company from and against, and to
reimburse the Company with respect to, all losses, including, without
limitation, reasonable attorneys’ fees and disbursements, asserted against or
incurred by the Company by reason of, arising out of, or in connection with any
material breach of any representation or warranty contained in this Agreement
and made by the Shareholders or in any document or certificate delivered by the
Shareholders pursuant to the provisions of this Agreement or in connection with
the transactions contemplated thereby, it being understood that the Shareholders
shall have responsibility hereunder only for the representations and warranties
made by the Shareholders.
 
8.3 Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VIII. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Parry which consent shall not be
unreasonably withheld.
 
17

--------------------------------------------------------------------------------


 
ARTICLE IX
TERMINATION
 
9.1 Termination. This Agreement may be terminated at any time before or, at
Closing, by:
 
(a) The mutual agreement of the Parties;
 
(b) Either the Corporation or Yongxin, but not by a Shareholder if-
 
(i) Any provision of this Agreement applicable to a party shall be materially
untrue or fail to be accomplished; or
 
(ii) Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement;
 
(c) Upon termination of this Agreement for any reason, in accordance with the
terms and conditions set forth in this paragraph, each said party shall bear all
costs and expenses as each party has incurred.
 
ARTICLE X
COVENANTS SUBSEQUENT TO CLOSING
 
10.1 Subsequent SEC Filings. The Chief Executive Officer and Chief Financial
Officer, or other principal administrative and financial officers, of the
Company shall cooperate with and assist Yongxin with the preparation of the
first Quarterly or Annual Report, as applicable, to be filed with the Commission
subsequent to the Closing to the extent disclosure is required regarding the
prior operations, financial condition, or actions of, or other information
pertaining to, the Company for the period(s) ended prior to the Closing. Such
cooperation and assistance shall include, but not be limited to, provision of
subcertifications regarding the disclosures controls and procedures and internal
control over financial reporting of the Company, provision of and participation
in review of interim financial statements, and review and provision of feedback
on a draft of the required Report.
 
10.2 Umesh Patel shall assist the Company in negotiating and resolving
outstanding debts.
 
18

--------------------------------------------------------------------------------


 
ARTICLE XI
MISCELLANEOUS
 
11.1 Survival of Representations, Warranties and Agreements. Each of the parties
hereto is executing and carrying out the provisions of this Agreement in
reliance upon the representations, warranties and covenants and agreements
contained in this agreement or at the closing of the transactions herein
provided for and not upon any investigation which it might have made or any
representations, warranty, agreement, promise or information, written or oral,
made by the other party or any other person other than as specifically set forth
herein. Except as specifically set forth in this Agreement, representations and
warranties and statements made by a party to in this Agreement or in any
document or certificate delivered pursuant hereto shall not survive the Closing
Date, and no claims made by virtue of such representations, warranties,
agreements and covenants shall be made or commenced by any party hereto from and
after the Closing Date. Each warranty and representation made by a party in this
Agreement or pursuant hereto is independent of all other warranties and
representations made by the same party in this Agreement or pursuant hereto
(whether or not covering identical, related or similar matters) and must be
independently and separately satisfied. Exceptions or qualifications to any such
warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representa-tion.
 
11.2 Access to Books and Records. During the course of this transaction through
Closing, each party agrees to make available for inspection all corporate books,
records and assets, and otherwise afford to each other and their respective
representatives, reasonable access to all documentation and other information
concerning the business, financial and legal conditions of each other for the
purpose of conducting a due diligence investigation thereof. Such due diligence
investigation shall be for the purpose of satisfying each party as to the
business, financial and legal condition of each other for the purpose of
determining the desirability of consummating the proposed transaction. The
Parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
obtained in connection with any such investigation.
 
11.3 Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
merger in accordance with the terms of this agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the Parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.
 
11.4 Notice. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:
 
19

--------------------------------------------------------------------------------


 
Attention:


If to the Shareholders and Yongxin:


Yongxin Medical Group, Ltd.
2152 San Huancheng Road
Chang Chun, China
Attention:


With a copy to:
 
Laura E. Anthony, Esquire
Legal & Compliance, LLC
330 Clematis Street
Suite 217
West Palm Beach, FL 33401
Office: 561-514-0936
Fax: 561-514-0832



If to the Company:


Digital Learning Management Corporation
680 Langsdorf Drive, Suite 203
Fullerton, CA 92831
Attn: Umesh Patel, Chairman
Fax:


With a copy to:


Law Firm


11.5 Entire Agreement. This Agreement, the Disclosure Schedules and any
instruments and agreements to be executed pursuant to this Agreement, sets forth
the entire understanding of the parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.
 
11.6 Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent shall
not be unreasonably withheld.
 
20

--------------------------------------------------------------------------------


 
11.7 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware are applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.
 
11.8 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
11.9 Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. The Disclosure Schedule is hereby incorporated
herein by reference and made a part of this Agreement. As used herein, the
singular includes the plural, and the masculine, feminine and neuter gender each
includes the others where the context so indicates.
 
11.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
11.11 Litigation. If any party hereto is required to engage in litigation or
arbitration against any other party hereto, either as plaintiff or as defendant,
in order to enforce or defend any of its or his rights under this Agreement, and
such litiga-tion results in a final judgment in favor of such party (the
"Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred by the Prevailing Party in so enforcing or
defending its or his rights hereunder, including, but not limited to, all
attorneys' fees, paralegals' fees, court costs and other ex-penses incurred
throughout all negotiations, trials or appeals under-taken in order to enforce
the Prevailing Party's rights hereunder.
 


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.


 


DIGITAL LEARNING MANAGEMENT CORPORATION.






By:_____________________________
Name: Umesh Patel
Title: Chairman




YONGXIN MEDICAL GROUP, LTD.






By:_____________________________
Name:
Title: Chief Executive Officer


 






[SIGNATURE PAGES FOR SHAREHOLDERS FOLLOW]




21

--------------------------------------------------------------------------------


 
YONGXIN MEDICAL GROUP, LTD.
SHAREHOLDERS’ SIGNATURE PAGE TO
 
SHARE EXCHANGE AGREEMENT
 
Dated [________], 2006
 
Among Digital Learning Management Corporation.,
Yongxin Medical Group, Ltd., and
The Shareholders of Yongxin Medical Group, Ltd.


The undersigned Shareholder hereby executes and delivers the Share Exchange
Agreement (the “Agreement”) to which this Signature Page is attached, which,
together with all counterparts of the Agreement and Signature Pages of the other
parties named in said Agreement, shall constitute one and the same document in
accordance with the terms of the Agreement.
 
 

     
 

--------------------------------------------------------------------------------

(Signature)
         
  

--------------------------------------------------------------------------------

 (Type or print name)

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

 (Type or print name as it should appear on certificate, if different)
 



 

 
Address:
 
______________________________________________________________________
______________________________________________________________________
 

 

 
Telephone:
 
(____) ________________________________________________________________
 
   
Facsimile:
 
(____) ________________________________________________________________
 



 

Number of Yongxin Shares Held: ____________
 



--------------------------------------------------------------------------------





SCHEDULE 1.1(a)


 
Name
Number of Company Shares     
 
   
1. Misala Holdings Inc. BVI
 
18,600,000
 
2. Boom Day Investments Ltd. BVI
 
17,400,000
 
3. Accord Success Ltd., BVI
 
5,400,000
 
4. Perfect Sum Investment Ltd. BVI
 
1,200,000
 
5. Full Spring Group Ltd. BVI
 
1,800,000
 
6. Grand Opus Co. Ltd., BVI
 
2,400,000
 
7. Master Power Holdings Coup Ltd. BVI
 
4,200,000
 
TOTAL
 
51,000,000
 



 

 

-i-

--------------------------------------------------------------------------------



SCHEDULE 2.1(a)
DIGITAL LEARNING MANAGEMENT, INC. ARTICLES AND BYLAWS

 

-ii-

--------------------------------------------------------------------------------



SCHEDULE 2.1(b)
DIGITAL LEARNING MANAGEMENT, INC. SUBSIDIARIES




Digital Learning Institute Inc., a Delaware corporation.


In addition, Digital Learning Institute has the following subsidiaries:


Software Education of America, a California corporation
Mckinley Education Services, a California corporation
Digital Knowledge Works, a Delaware corporation
Coursemate, a California corporation 



 

-iii-

--------------------------------------------------------------------------------



SCHEDULE 2.5
SHEDULE OF ADJUSTMENT TO DIGITAL LEARNING FINANCIAL STATEMENTS


Since the date of the last financial statements, the Company has incurred debts
in the ordinary course of business in the approximate amount of $50,000.

 

-iv-

--------------------------------------------------------------------------------



SCHEDULE 2.12
LITIGATION












-v-

--------------------------------------------------------------------------------





 
SCHEDULE 3.5
YONGXIN FINANCIAL STATEMENTS

 

-vi-

--------------------------------------------------------------------------------



SCHEDULE 4.1
YONGXIN CAPITAL OWNERSHIP SCHEDULE


Name
% of Yongxin owned     
 
   
1. Yongxin Liu
 
51%
 
2. Yongkui Liu
 
49%
 
   
TOTAL
 
100%
 



 
 
-vii-